                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 1 of 11



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DINA RAE RICHARDSON, individually and on                      No. C 16-06772 WHA
                                                                              behalf of all others similarly situated,
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                                                                                            ORDER RE MOTIONS
                               For the Northern District of California




                                                                         12     v.                                                          FOR FINAL APPROVAL
                                                                         13                                                                 OF CLASS SETTLEMENT
                                                                              INTERSTATE HOTELS & RESORTS, INC., a                          AND ATTORNEY’S FEES
                                                                         14   Delaware corporation; INTERSTATE
                                                                              MANAGEMENT COMPANY, LLC, a Delaware
                                                                         15   corporation; and DOES 1 through 50, inclusive,

                                                                         16                  Defendants.
                                                                                                                               /
                                                                         17
                                                                         18                                         INTRODUCTION

                                                                         19          In this wage and hour class action, plaintiff moves for final approval of a proposed

                                                                         20   settlement agreement and for attorney’s fees and expenses. Defendants do not oppose. For the

                                                                         21   reasons stated below, the motion for final approval of class settlement is GRANTED. The

                                                                         22   motion for attorney’s fees and expenses is GRANTED IN PART.

                                                                         23                                            STATEMENT

                                                                         24          The background of this action is set forth in prior orders (see, e.g., Dkt. No. 106). In

                                                                         25   short, this class action brought by plaintiff Dina Rae Richardson against defendants Interstate

                                                                         26   Hotels & Resorts, Inc. and Interstate Management Company, LLC, asserted claims for relief

                                                                         27   that defendants did not authorize and permit employee meal and rest periods, did not pay

                                                                         28   minimum and overtime wages, did not provide accurate itemized wage statements, and did not
                                                                              pay all wages due upon separation. These claims were alleged based on theories that
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 2 of 11



                                                                          1   defendants maintained policies and practices that pressured employees to work off the clock and
                                                                          2   through rest periods and meal periods without compensation, and that defendants under-
                                                                          3   compensated employees by rounding employee time punches to the quarter hour.
                                                                          4          On March 12, 2018, the Court certified the following classes (Dkt. No. 106):
                                                                          5                     Rest Period Class: All persons employed by Interstate as
                                                                                                room attendants at the Sheraton Fisherman’s Wharf in San
                                                                          6                     Francisco, California, at any time from September 23,
                                                                                                2012, through November 29, 2016, who worked at least
                                                                          7                     one shift over 3.5 hours.
                                                                          8                     Off-the-Clock Class: All persons employed by Interstate
                                                                                                as room attendants at the Sheraton Fisherman’s Wharf in
                                                                          9                     San Francisco, California, at any time from September 23,
                                                                                                2012, through November 29, 2016, who worked while
                                                                         10                     clocked out.
                                                                         11                     Rounding Class: All persons employed by Interstate as
United States District Court




                                                                                                non-exempt employees at the Sheraton Fisherman’s Wharf
                               For the Northern District of California




                                                                         12                     in San Francisco, California, at any time from September
                                                                                                23, 2012, through November 29, 2016, who had their time
                                                                         13                     punches rounded.
                                                                         14          Plaintiff has now filed an unopposed motion for approval of a proposed class settlement
                                                                         15   (Dkt. No. 130). An August 2018 order granted plaintiff’s motion for preliminary approval of a
                                                                         16   proposed class settlement. That order also advised that both the requested attorney’s fees and
                                                                         17   incentive award were subject to reduction at the final approval stage. A September 2018 order
                                                                         18   approved, as to form and content, a notice concerning the class settlement agreement and final
                                                                         19   approval hearing. The settlement administrator mailed the proposed class settlement notice and
                                                                         20   final approval hearing to 350 class members — five returned as undeliverable. After another
                                                                         21   address was located for those five notices, they were re-mailed — none returned as
                                                                         22   undeliverable. No class members have opted out or objected to either the settlement or
                                                                         23   requested fees.
                                                                         24          Plaintiff now moves for final approval of the proposed settlement of $800,000 and for
                                                                         25   attorney’s fees. The plan of distribution for the settlement is that, of the net settlement amount,
                                                                         26   41.5% will be allocated to Room Attendant Class Members and 58.5% will be allocated to Non-
                                                                         27   Room Attendant Class Members. In the latter motion, class counsel seek $127,666.44 in
                                                                         28   unreimbursed expenses, $266,666.67 in attorney’s fees (comprising 33 percent of the gross


                                                                                                                               2
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 3 of 11



                                                                          1   settlement fund), and an incentive award for the lead plaintiff in the amount of up to $5,000.
                                                                          2   Defendants do not oppose. Class members would receive their payment through a check in the
                                                                          3   mail within 14 days after defendants provide a settlement administrator with the maximum
                                                                          4   settlement amount.
                                                                          5          If the check remains uncashed after 180 days from issuance, the class action settlement
                                                                          6   provides that the settlement administrator would pay over the amount represented by the check
                                                                          7   to the California Department of Industrial Relations Unclaimed Wages Fund (with the identity
                                                                          8   of the class members to whom the funds belong). In January 2019, however, the settlement
                                                                          9   administrator advised counsel that the California Department no longer accepts unclaimed
                                                                         10   wages or funds from a third-party administrator. Counsel for the parties agreed that the funds
                                                                         11   from the uncashed checks will instead be sent to the State Controller’s Office Unclaimed
United States District Court
                               For the Northern District of California




                                                                         12   Property Fund. In February 2019, class counsel filed a declaration which requested the Court
                                                                         13   authorize the value of the uncashed checks to be deposited with the State Controller’s Office
                                                                         14   (Dkt. No. 133). This order follows full briefing and oral argument (Dkt. Nos. 128, 130, 132).
                                                                         15                                              ANALYSIS
                                                                         16          1.      FINAL APPROVAL OF PROPOSED CLASS SETTLEMENT.
                                                                         17          Under FRCP 23(e), court approval is required for any settlement agreement that will
                                                                         18   bind absent class members. When a proposed settlement agreement is presented, the district
                                                                         19   court must perform two tasks: (1) direct notice in a reasonable manner to all class members
                                                                         20   who would be bound by the proposal, and (2) approve the settlement only after a hearing and on
                                                                         21   finding that the terms of the agreement are fair, reasonable, and adequate. FRCP 23(e)(1)–(2).
                                                                         22                  A.      Adequacy of Notice.
                                                                         23          The notice must be “reasonably calculated, under all the circumstances, to apprise
                                                                         24   interested parties of the pendency of the action and afford them an opportunity to present their
                                                                         25   objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations
                                                                         26   omitted). It must also describe “the terms of the settlement in sufficient detail to alert those
                                                                         27   with adverse viewpoints to investigate and to come forward and be heard.” Mendoza v. Tucson
                                                                         28   Sch. Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980). The undersigned judge previously


                                                                                                                               3
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 4 of 11



                                                                          1   approved the form, content, and planned distribution of the class notice (Dkt. No. 127). As
                                                                          2   described above, the settlement administrator fulfilled the notice plan. This order accordingly
                                                                          3   finds that notice to class members was adequate.
                                                                          4                  B.      Fairness, Reasonableness, and Adequacy of Proposed Settlement.
                                                                          5          A district court may approve a proposed class settlement only upon finding that it is fair,
                                                                          6   reasonable, and adequate, taking into account (1) the strength of the plaintiffs’ case; (2) the risk,
                                                                          7   expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class
                                                                          8   action status throughout the trial; (4) the amount offered in settlement; (5) the extent of
                                                                          9   discovery completed and the stage of the proceedings; (6) the experience and view of counsel;
                                                                         10   (7) the presence of a governmental participant; and (8) the reaction of the class members to the
                                                                         11   proposed settlement. FRCP 23(e); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944
United States District Court
                               For the Northern District of California




                                                                         12   (9th Cir. 2015). Two of the factors are inapplicable here because the class has been and remains
                                                                         13   certified and there is no governmental participant in this case. For the following reasons and for
                                                                         14   the reasons stated in the September 2018 order (Dkt. No. 127), this order finds that the proposed
                                                                         15   class settlement is fair, reasonable, and adequate under FRCP 23(e).
                                                                         16          First, plaintiff admits that she faced a number of risks in all three classes. Primarily,
                                                                         17   given the lack of records for rest breaks and off-the-clock work, establishing damages would be
                                                                         18   difficult. Although plaintiff maintains that both liability and the amounts of premium wages
                                                                         19   due for missed rest periods could be determined using representative sampling, any proposed
                                                                         20   methodology would be vulnerable in ways that could limit recovery. Any recovery would thus
                                                                         21   likely require the analysis of granular data points, resulting in an expensive, time-consuming,
                                                                         22   and arduous process. Defendants further contend that the actual denied rest breaks were
                                                                         23   sporadic and that any off-the-clock work was minimal. Although under the Collective
                                                                         24   Bargaining Agreement room attendants typically were assigned 14 rooms, room attendants
                                                                         25   could drop rooms. Defendants contend that no evidence exists that management knew that
                                                                         26   room attendants were working off-the-clock. The rounding class would be subject to similar
                                                                         27   legal attacks even though the unpaid compensation would be relatively small (plaintiff’s expert
                                                                         28   determined that on average employees were not compensated for 0.79 minutes per shift). If


                                                                                                                               4
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 5 of 11



                                                                          1   relief were to be denied on any of these claims, plaintiff would recover no penalties under Labor
                                                                          2   Code section 226 and 203 (Dkt. No. 130-1 at ¶¶ 25, 26). Against these genuine risks, the
                                                                          3   $800,000 gross settlement fund offers an immediate and certain award for the class.
                                                                          4          Moreover, the parties reached class settlement after approximately two years of
                                                                          5   litigation, which included substantial motion practice, class certification, and extensive
                                                                          6   discovery. At the time of settlement, plaintiff achieved class certification of the aforementioned
                                                                          7   classes, served and responded to extensive written discovery, participated in numerous
                                                                          8   conferences with defendants’ counsel as to discovery issues, conducted a detailed evaluation of
                                                                          9   time records and payroll data provided by defendants, interviewed class members, and obtained
                                                                         10   numerous declarations. Plaintiff’s counsel defended the depositions of plaintiff, five class
                                                                         11   members, and plaintiff’s expert and took the depositions of defendants’ 30(b)(6) witness, two
United States District Court
                               For the Northern District of California




                                                                         12   former corporate employees, one supervisor, 15 class members, and defendants’ expert. In
                                                                         13   addition, the parties participated in extensive, arm’s length settlement negotiations, including a
                                                                         14   settlement conference with Judge Donna Ryu. The parties accepted Judge Ryu’s proposal,
                                                                         15   which indicates the lack of collusion in arriving at the settlement. The stage of litigation and
                                                                         16   the extent of discovery conducted indicate that plaintiff had enough information and familiarity
                                                                         17   with the case to make an informed decision. They also demonstrate that the risk, expense, and
                                                                         18   complexity of further litigation were not insubstantial.
                                                                         19          Second, the settlement terms are fair, reasonable, and adequate. As stated, the
                                                                         20   settlement amount of $800,000 offers substantial benefits when balanced with the strength of
                                                                         21   plaintiff’s case. The settlement represents 71.93% of the amount of unpaid wages exclusive of
                                                                         22   interest and penalties ($1,112,194.11). Including interest and penalties, the maximum potential
                                                                         23   recovery for the certified claims is $4,158,169.83 — but, as class counsel stated at oral
                                                                         24   argument, these penalties depend on a showing of willfulness, exceedingly difficult to prove
                                                                         25   here. Furthermore, the release is limited to the specific facts at issue, class counsel are
                                                                         26   experienced in wage and hour class action litigation, and no class member has objected to the
                                                                         27   settlement or requested exclusion (id. at ¶¶ 11, 18, 19).
                                                                         28


                                                                                                                               5
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 6 of 11



                                                                          1          Third, the plan of allocation of settlement proceeds is also fair and reasonable. To start,
                                                                          2   the net settlement will be distributed so that after expenses, attorney’s fees, class award and the
                                                                          3   employer’s tax are paid out of the $800,000 settlement fund, 41.5% of the remaining funds will
                                                                          4   be allocated to two classes (the Room Attendant Class Members) and 58.5% will be allocated to
                                                                          5   the third class (the Non-Room Attendant Class Members). More specifically, as calculated
                                                                          6   before any adjustments to the expenses and attorney’s fees, the net settlement amount to the
                                                                          7   class will be $381,409.83. The net proceeds will be apportioned to each participating class
                                                                          8   member with no amount reverting to defendants. This will result in an average settlement
                                                                          9   award of approximately $2,138.99 for Room Attendant Class Members (the highest individual
                                                                         10   award being approximately $2,474.56) and an average settlement award of approximately
                                                                         11   $808.42 for Non-Room Attendant Class Members (the highest individual award being
United States District Court
                               For the Northern District of California




                                                                         12   approximately $1,191.66). These averages provide a baseline for recovery per the attorney’s
                                                                         13   fees calculus below. Thus, based on the risks of establishing liability and damages at trial —
                                                                         14   and the risks of maintaining class certification — this plan of allocation presents a minimally
                                                                         15   fair recovery to class members.
                                                                         16          In short, having considered the applicable factors, this order finds the proposed class
                                                                         17   settlement is fair, reasonable, and adequate so as to warrant final approval. Accordingly, final
                                                                         18   approval of the proposed class settlement and plan of allocation is GRANTED.
                                                                         19          2.      MOTION FOR ATTORNEY’S FEES, EXPENSES, AND INCENTIVE AWARD.
                                                                         20                  A.      Expenses.
                                                                         21          Class counsel seek to recover from the settlement fund $127,666.44 in litigation
                                                                         22   expenses. The largest component of these expenses are expert services in statistical consulting
                                                                         23   ($43,675.00). The second largest component are the court reporter fees for deposition
                                                                         24   transcripts ($34,535.04). Counsel also seek reimbursement for airfare ($11,646.38), deposition
                                                                         25   summaries ($9,350.00), interpreter expenses ($6,668.30), hotel accommodations ($5,160.11),
                                                                         26   class action notices ($3,982.37), cost of transportation ($2,934.94), meals ($1,939.67), and,
                                                                         27   among other things, filing fees ($1,450.00) and expert witness fees ($233.02) (Dkt. No. 132-1).
                                                                         28


                                                                                                                               6
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 7 of 11



                                                                          1          Not all these expenses are reasonable. More specifically, almost all of the airfare
                                                                          2   expenses are too exorbitant to be reasonable. The vast majority of the flights detailed were
                                                                          3   from Los Angeles to San Francisco — flights generally priced at under $300 round-trip. But
                                                                          4   the entry for the October 4, 2017 flight from LAX to SFO, for example, is laughably expensed
                                                                          5   at $1,319.06. In addition, the ‘airfare’ section is replete with a general level of non-description.
                                                                          6   Many of the flights listed, in addition to their unreasonable value, do not adequately specify the
                                                                          7   arriving location — so it is impossible to tell if the pricing is reasonable. The “airfare for
                                                                          8   Kayvon 10/25/17,” for example, is priced at $1,479.33.
                                                                          9          As such, within the airfare section, only the following expenses are sufficiently
                                                                         10   reasonable to be reimbursed by the class: $173.20 (Matthew Matern 9/28/17 one-way airfare
                                                                         11   from LAX to SFO), $111.00 (LAX Parking), $173.20 (Kayvon Sabourian one-way airfare from
United States District Court
                               For the Northern District of California




                                                                         12   SFO to LAX), $8.00 (inflight WiFi), $58.98 (Launa Adolph one-way flight from LAX to SFO
                                                                         13   11/29/17), $133.98 (Launa Adolph one-way flight from LAX to SFO 12/4/17), $173.98 (Launa
                                                                         14   Adolph one-way flight from OAK to LAX 12/5/17), $116.40 (Kayvon Sabourian United
                                                                         15   Airlines San Francisco/LAX 11/6/17), $203.34 (Kayvon Sabourian round-trip LAX to SFO
                                                                         16   11/1/17), $298.20 (Kayvon Sabourian round-trip LAX 10/4/17 and 10/8/17), $50.00 (baggage
                                                                         17   fee), $445.40 (Kayvon Sabourian round-trip LAX to Austin 10/30/17). In total, this equates to
                                                                         18   $1,945.68 in reimbursable airfare expenses (reduced from $11,646.38).
                                                                         19          In addition, in “Hotel Accommodations,” one entry “Airfare for Kayvon 10/12/17 ” is
                                                                         20   expensed at $853.18. This entry is both too vague and too high to be reasonable. It is struck.
                                                                         21   Four transportation entries by Kayvon Sabourian are also too high and too vague to be
                                                                         22   reasonable. More specifically, transportation “to and from airport” from 10/4/17 to 10/7/17 is
                                                                         23   expensed at $446.37. Similarly, vague entries for transportation from 11/7/17 to 11/10/17
                                                                         24   ($390.62), 10/12/17 ($210.63), and 10/25/17 to 10/27/17 ($203.72) are all too high and too
                                                                         25   vague to be reasonable.
                                                                         26          Nevertheless, all other expenses were a reasonable and necessary part of the litigation
                                                                         27   and are of the type customarily billed to a fee-paying client. No class member objected to
                                                                         28


                                                                                                                               7
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 8 of 11



                                                                          1   recovery of these costs. As such, the motion for reimbursement of these costs is GRANTED IN
                                                                          2   PART.   The $127,666.44 in requested expenses are reduced to $115,861.22.
                                                                          3                  B.      Incentive Award.
                                                                          4           Plaintiff requests $5,000 as an incentive award. As stated, defendants do not oppose this
                                                                          5   request. Plaintiff provides a declaration, under oath, stating that she worked closely with class
                                                                          6   counsel throughout the litigation, providing about 60 hours of work. Such work included
                                                                          7   providing relevant documents to class counsel, reviewing and discussing documents including
                                                                          8   defendants’ written discovery requests, preparing for a deposition, being deposed, attending the
                                                                          9   settlement conference with Judge Ryu, and discussing the case with other class members (Dkt.
                                                                         10   No. 128-2 at ¶ 4).
                                                                         11           As cautioned in the undersigned’s “Notice Regarding Factors to be Evaluated for Any
United States District Court
                               For the Northern District of California




                                                                         12   Proposed Class Settlement,” “[a] request for an incentive payment is a red flag.” Incentive
                                                                         13   awards pose the risk that a class representative has gone along with a settlement, not because it
                                                                         14   secures a good outcome for the class, but simply for the incentive award. Such awards should
                                                                         15   therefore be subject to careful scrutiny. In light of the foregoing, plaintiff’s request for an
                                                                         16   incentive award is GRANTED IN PART. An award of $2,000 is reasonable and will be granted
                                                                         17   here.
                                                                         18                  C.      Attorney’s Fees.
                                                                         19           A district court must ensure that attorney’s fees are “fair, adequate, and reasonable,”
                                                                         20   even if the parties have entered into a settlement agreement that provides for those fees. Staton
                                                                         21   v. Boeing Co., 327 F.3d 938, 963–64 (9th Cir. 2003). “In ‘common-fund’ cases where the
                                                                         22   settlement or award creates a large fund for distribution to the class, the district court has
                                                                         23   discretion to use either a percentage or lodestar method.” Counsel argue that the lodestar
                                                                         24   method should be applied in the instant motion (the purported lodestar is $690,600), but assert
                                                                         25   that even under a percentage basis calculation the requested fees are reasonable. Our court of
                                                                         26   appeals has recognized 25 percent of the common fund as a benchmark award for attorney’s
                                                                         27   fees. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). California law authorizes
                                                                         28   the percentage method for awarding attorney’s fees in common fund cases. See Laffitte v.


                                                                                                                                8
                                                                               Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 9 of 11



                                                                          1   Robert Half Int’l Inc., 1 Cal. 5th 480, 503 (Cal. 2016). The undersigned judge finds application
                                                                          2   of the percentage method to be appropriate under the circumstances.
                                                                          3          As stated, class counsel seek $266,666.67 — or 33 percent of the gross settlement fund
                                                                          4   (but 39% of the net settlement fund). The requested 39 percent of the net settlement fund is
                                                                          5   above the 25 percent benchmark set forth by our court of appeals.
                                                                          6          Even if this order were to adopt a lodestar method, this order would exclude the
                                                                          7   following entries from class counsel’s total hours calculation and lodestar because the
                                                                          8   reasonableness of each entry is inadequately supported by its description (Dkt. Nos. 122-2):
                                                                          9          •       $22,755 in erroneous duplicative entries in the project for ex parte application to
                                                                         10                  continue class certification motion briefing.
                                                                         11          •       $68,605 in billed time for “travel” throughout all projects, such as for
United States District Court
                               For the Northern District of California




                                                                         12                  depositions.
                                                                         13          •       $77,325 in billed time for “travel” that also clustered other time, but the entry
                                                                         14                  does not separate how much time is allocated to “travel” or to other activities.
                                                                         15          •       $22,665 in the motion for attorney’s fees, costs, and class representative.
                                                                         16          •       $6,360 in one associate’s time (Kayvon Sabourian — 10.60 hours) solely
                                                                         17                  researching the undersigned judge’s orders as to class list production and
                                                                         18                  discovery.
                                                                         19          •       $1,380 solely in researching whether payment of expert witness deposition time
                                                                         20                  is a taxable cost.
                                                                         21          •       $840 billed for “work on opening files sent by Drogin.”
                                                                         22          These unreasonable and/or inadequately supported entries amount to $199,930 in fees.
                                                                         23   Excluding these entries reduces class counsel’s purported lodestar of $690,600 to $490,670.
                                                                         24          It is true that counsel conducted substantial motion practice and extensive discovery.
                                                                         25   Further, counsel also worked on a contingent-fee basis despite the risks of litigation, which
                                                                         26   were substantial in this case — and for approximately two years. All of these factors strongly
                                                                         27   weigh in favor of a strong attorney’s fees payment.
                                                                         28


                                                                                                                               9
                                                                              Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 10 of 11



                                                                          1          Still, in light of the $115,861.22 in expenses and the $2,000 incentive award, the
                                                                          2   $800,000 recovery is reduced to a net settlement fund of $682,138.78. As such, the
                                                                          3   $266,666.67 requested fee, representing 39% of that amount (and these calculations do not
                                                                          4   factor the estimated employer’s tax amount, calculated to come out of the fund at $19,257.06 —
                                                                          5   (Dkt. 130-3 at 4)), is too high an award. Such a fee would significantly reduce the net recovery
                                                                          6   to class members. A resulting award of $200,000 (representing 29% of the net settlement fund
                                                                          7   and 25% of the gross settlement fund ) — is fair and reasonable.
                                                                          8          Accordingly, class counsel’s motion for attorney’s fees is GRANTED IN PART. This
                                                                          9   order awards $200,000 in attorney’s fees. Half of this amount shall be paid immediately. The
                                                                         10   other half shall be paid when class counsel certify that all funds have been properly distributed
                                                                         11   and the file can be completely closed.
United States District Court
                               For the Northern District of California




                                                                         12                                             CONCLUSION
                                                                         13          Accordingly, it is hereby ordered as follows:
                                                                         14          1.      The notice of settlement, as well as the manner in which it was sent to class
                                                                         15   members, fairly and adequately described the proposed class settlement, the manner in which
                                                                         16   class members could object to or participate in the settlement, and the manner in which class
                                                                         17   members could opt out of the class; was the best notice practicable under the circumstances;
                                                                         18   was valid, due, and sufficient notice to class members; and complied fully with the Federal
                                                                         19   Rules of Civil Procedure, due process, and all other applicable laws. A full and fair opportunity
                                                                         20   has been afforded to class members to participate in the proceedings convened to determine
                                                                         21   whether the proposed class settlement should be given final approval. Accordingly, this order
                                                                         22   hereby determines that all class members (since none excluded themselves from the settlement
                                                                         23   by filing a timely request for exclusion) are bound by this settlement order.
                                                                         24          2.      This order also finds that the proposed class settlement is fair, reasonable, and
                                                                         25   adequate as to the class, plaintiff, and defendants; that it is the product of good faith,
                                                                         26   arms-length negotiations between the parties; and that the settlement is consistent with public
                                                                         27   policy and fully complies with all applicable provisions of law. The settlement is therefore
                                                                         28   approved. As set forth in the settlement agreement, within 14 business days, the settlement


                                                                                                                                10
                                                                              Case 3:16-cv-06772-WHA Document 135 Filed 02/21/19 Page 11 of 11



                                                                          1   administrator shall mail a check to each class members’ last known address. Funds from
                                                                          2   uncashed checks may be sent to the State’s Controller’s Office Unclaimed Property Fund.
                                                                          3          3.      Having considered class counsel’s motion for attorney’s fees, reimbursement of
                                                                          4   expenses, and an incentive award, this order hereby awards class counsel attorney’s fees of
                                                                          5   $200,000. Half of this amount shall be paid immediately. The other half shall be paid when
                                                                          6   class counsel certify that all funds have been properly distributed and the file can be completely
                                                                          7   closed. It is possible that the fee award may have to be adjusted downward to account for
                                                                          8   glitches in the distribution process that sometimes arises. Counsel shall please continue their
                                                                          9   work to ensure distribution goes smoothly.
                                                                         10          4.      Class counsel shall also receive $115,861.22 as reimbursement for their litigation
                                                                         11   expenses, to be paid from the settlement fund. Half of this amount shall be paid immediately.
United States District Court
                               For the Northern District of California




                                                                         12   The other half shall be paid when class counsel certify that all funds have been properly
                                                                         13   distributed and the file can be completely closed.
                                                                         14          5.      Lead plaintiff, Dina Rae Richardson, shall also receive $2,000 as an award for
                                                                         15   the numerous hours and efforts invested in this action.
                                                                         16
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                         19   Dated: February 21, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         20                                                        UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              11
